      Case 3:18-cr-00429-L Document 17 Filed 10/12/18              Page 1 of 2 PageID 35


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §         Criminal No: 3:18-CR-00429-L
                                                §
 SHAWNETTA LARUTH JONES                         §


                                   ORDER RESETTING TRIAL

        Before the court is Defendant Shawnetta Laruth Jones’s Unopposed Motion for Trial

Continuance, filed October 10, 2018. Upon consideration of the motion and the applicable law,

and in accordance with the findings set forth below, the court determines that the motion should

be and is hereby granted.

        Defendant Jones requests a continuance because defense counsel needs additional time to

evaluate the case and conduct plea negotiations. Further, additional time is needed to determine

whether Defendant’s testimony is required in the underlying State Court criminal proceeding. In

accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), the court finds that the ends of justice

served by granting this motion for continuance outweigh the best interest of the public and

Defendant in a speedy trial. In this regard, the court has considered factors indicating that its

failure to grant this motion would deny counsel for Defendant reasonable time necessary for

effective preparation, taking into account the exercise of due diligence. Therefore, any period of

delay resulting from the court’s granting the motion for continuance shall be excluded in

computing the time within which the trial of this cause must commence under 18 U.S.C. § 3161.




Order Resetting Trial – Page 1
     Case 3:18-cr-00429-L Document 17 Filed 10/12/18                Page 2 of 2 PageID 36


        Accordingly, the current trial setting of November 13, 2018 is hereby vacated, and this

case is reset for trial on Monday, January 28, 2019, at 9:00 a.m.

        The following revised scheduling order is issued for Shawnetta Laruth Jones (1):

        Motion Deadline: November 30, 2018, at 4:00 p.m.

        Motion Response Deadline: December 14, 2018, at 4:00 p.m.

        Replies: No replies to any motion may be filed without leave of court.

        Trial Setting: Monday, January 28, 2019, at 9:00 a.m.

The court’s response-to-motion deadline is the date listed only if the motion is filed on the

motion deadline; otherwise, the response should be filed in accordance with the court’s Local

Rules of Criminal Procedure.

        All other portions of the court’s original Criminal Trial Scheduling Order remain in effect.

        It is so ordered this 12th day of October, 2018.




                                              _________________________________
                                              Sam A. Lindsay
                                              United States District Judge




Order Resetting Trial – Page 2
